Citation Nr: 0112623	
Decision Date: 05/03/01    Archive Date: 05/09/01	

DOCKET NO.  00-11 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
compression fracture of the 12th thoracic vertebra with 
degenerative arthritis of the thoracolumbar spine, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from September 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
VARO in Chicago, which increased the disability rating for 
the veteran's residuals of a compression fracture of the 
12th thoracic vertebra with degenerative arthritis of the 
thoracolumbar spine from 20 percent to 30 percent, effective 
June 9, 1998.  


FINDINGS OF FACT

1.  The competent and probative evidence of  record shows 
that the service-connected residuals of the compression 
fracture of the 12th thoracic vertebra with degenerative 
arthritis of the thoracolumbar spine result in no more than 
moderate symptoms and recurring attacks.  

2.  X-ray findings of compression fracture at the 12th 
thoracic vertebra are compatible with demonstrable deformity 
of the vertebral body.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a compression fracture of the 12th thoracic 
vertebra have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§  4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5285, 5292, 5293, 5295 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

A review of the evidence of record discloses that at the time 
of examination by VA in April 1971, the veteran gave a 
history of low back pain of three years' duration.  
Examination at that time showed chronic back strain.  

By rating decision dated in May 1971, service connection for 
back strain was granted and a 20 percent rating was assigned, 
effective June 6, 1970, the date following the veteran's 
discharge from active service.  

At the time of examination by VA in April 1976, an X-ray 
study of the lumbosacral spine showed an interior compression 
fracture of the 12th thoracic vertebra.  

By rating decision dated in May 1976, it was indicated that 
the medical evidence showed the back condition had improved.  
The disability rating was reduced from 20 percent to 
10 percent disabling, effective August 1, 1976.  

In a decision by the Board dated in November 1977, it was 
indicated that there was no longer limitation of motion 
warranting a 20 percent disability rating, but there was now 
evidence of the presence of the compression fracture of the 
12th thoracic vertebra.  It was indicated this warranted the 
addition of a 10 percent rating under Diagnostic Code 5285.  
Accordingly, it was found the requirements for a rating of 
20 percent had been met.  

By rating decision dated in November 1977, the veteran was 
assigned a 20 percent rating for his back strain with 
compression fracture of the 12th thoracic vertebra, from June 
6, 1970.

Subsequent medical evidence includes a report of a March 1991 
examination of the veteran.  Findings included flexion at 
75 degrees.  Extension and rotation were normal.  It was the 
examiner's impression that there was no acute exacerbation of 
the veteran's problem at the time of the examination.  The 
final diagnosis was juvenile epiphysitis, dorsal 
kyphoscoliosis, with dorsal curvature of 11 degrees and a 
lumbar curvature of 9 degrees.  Notation was also made of low 
back pain and strain, with no evidence of compression of the 
dorsolumbar spine.  X-ray studies showed degenerative changes 
in the dorsal spine with small osteophyte formation, 
especially involving the lower dorsal vertebrae.  Also noted 
was minimal compression of the superior and inferior plate 
involving the lower three dorsal vertebrae, most likely due 
to osteoporosis, and minimal scoliosis of undetermined 
etiology, in the lower dorsal vertebrae.  

Subsequent medical evidence includes the report of an 
examination accorded the veteran in August 1998.  It was 
reported the veteran complained of an increasing level of 
pain.  He stated that his participation in activities was 
limited.  The veteran was taking 400 milligrams of Ibuprofen 
on an as-needed basis.  

On examination, it was indicated that there was no cervical 
or thoracic tenderness.  Thoracic kyphosis was present.  
There was mild lumbar scoliosis.  There was upper lumbar 
tenderness.  There was no lumbosacral or sciatic notch 
tenderness.  Forward flexion was to the knees with complaints 
of low back pain.  Straight leg raising was negative for 
radiation of pain into the leg.  No focal motor, sensory, or 
reflex deficit was elicited.  Dorsalis pedis pulsation was 
present.  Faber's sign was negative.  There was no calf 
tenderness present.  

An X-ray study of the lumbar spine done in September 1998 
showed degenerative changes along the course of the lumbar 
spine.  There was some disc space narrowing at the L5/S1 
level.  There was minimal scoliotic deformity.  There were 
degenerative changes in the dorsal elements from L3 to the 
1st sacral segment.  The impression was degenerative changes 
with significantly osteopenic bones, with no fracture or 
subluxation identified.  

Magnetic resonance imaging of the lumbar spine done in 
September 1998 showed mild broad-based disc bulging at the 
L5/S1 level.  This was not felt to be clinically significant.   
Notation was also made of the presence of dorsal kyphosis at 
the T11/T12 level.

Thoracic magnetic resonance imaging was done in September 
1998.  Impressions were made of:  Dorsal kyphosis at the 11th 
and 12th thoracic vertebral levels secondary to wedge 
compression deformities which were not acute by magnetic 
resonance appearance; significant disc space narrowing at the 
levels of the 11th and 12th thoracic vertebrae, but without 
herniated nucleus pulposus; and spinal canal narrowing at the 
T11/T12 level secondary to the kyphotic deformity and also to 
degenerative changes.

The veteran was accorded a rating examination by VA in 
October 1998.  The claims file and his treatment folder were 
reviewed by the examiner.  The veteran reported that he had 
worked all his life in a supervisory capacity.  He stated the 
job did not require any heavy lifting or any excessive strain 
of any type.  He reported that he currently was having 
constant pain in the low back.  He had been to a facility in 
Iowa City a couple of years ago and magnetic resonance 
imaging was done.  He was given Motrin, but he stated this 
did not help him much.  He reported that, about one month 
prior to current examination, he went to a private doctor who 
did magnetic resonance imaging and told the veteran he had 
two compression fractures of the back and "a lot of 
arthritis."  The veteran related that he was never without 
pain in the low back.  He noted that driving a car was 
particularly troublesome for him and he claimed he could only 
go about 45 minutes until the pain would get to him and he 
would have to move about a good deal.  When sitting any time 
over about 15 minutes in a chair, he would start to squirm.  
He stated that he could stand in one spot for only about 15 
minutes.  He claimed that a few weeks ago, at work, he had to 
stand for about 15 minutes while some pictures were being 
taken, and this aggravated the back so much, he had to take 
off and go home for the rest of the day.  He was seen in the 
rehab department at the VA medical facility about a week 
previously and was given a TENS unit to wear.  He made a trip 
to another State and reported the TENS unit seemed to make 
things worse, rather than better.  He complained that, each 
morning when he awakened, he was very stiff and painful in 
the back.  He added that when he moved about, things loosened 
up some and there was improvement, but he still had pain.  He 
had noticed no changes with the weather.  He indicated that 
he tried to limit his Motrin usage, but he used about 
24 tablets a week.

On examination, the veteran was observed to rise from his 
chair in the waiting area with no difficulty and to walk with 
a normal gait into the examining room.  He sat in a chair in 
a normal fashion.  He undressed with no difficulty.  While 
standing erect, it was noted that he had a moderately severe 
dorsal kyphosis.  The shoulders and pelvis were level.  On 
palpation, there was no tenderness along the spine or the 
paraspinal areas.  The quadratus lumborum muscles were not 
tender to palpation.  With his knees straight, he bent 
forward and was able to get  his fingertips to just about the 
knees.  He complained of pain across the lumbosacral area at 
that point.  He was able to return to the upright position 
with no particular difficulty.

While seated, he was able to flex the head forward about 
60 degrees, extend it about 55 degrees, and rotate it 
bilaterally about 60 degrees.  On right rotation, he 
complained of some discomfort in the right supraspinatus 
area.  There were no trigger points throughout that area, 
however.  Side bending was negative bilaterally in the 
cervical spine.

While seated, he was able to flex forward to about 70 degrees 
with his shoulders almost down to the knees.  He was able to 
get to the extension position, but after about 10 degrees, he 
complained of pain across the low back area.  Rotation, 
bilaterally, was about 65 degrees with a mild complaint of 
discomfort at the thoracolumbar junction on right rotation 
only.  Side bending was about 25 degrees, bilaterally, and it 
was negative for pain.  There appeared to be some mild 
straight leg raising pain in the low back on the right with 
elevation at about 45 degrees with marked tightness of the 
hamstrings.  Left straight leg raising was negative at about 
55 degrees with very tight hamstrings.  The lower extremities 
showed no muscle atrophy or weakness.  The veteran was able 
to walk on his heels and toes without difficulty.  He 
reported that he got an aggravation of pain going down the 
right lower extremity if he went beyond his limits.  He 
described the pain as going down the back of the right leg 
and wrapping around the front of the right ankle.

X-ray studies of the lumbar spine showed no significant acute 
bony abnormality.  The impressions were no acute abnormality 
of the lumbar spine and old compression changes of the lower 
dorsal spine.

The examination diagnoses were:  Old compression fracture of 
a dorsal vertebra; and, chronic low back pain.

Electromyogram tracings of the lower extremities were 
accomplished in November 1998.  The findings were normal and 
it was stated there was no evidence of neuropathy or 
lumbosacral radiculopathy.

VA outpatient records include the report of one visit in late 
November 1998 when the veteran was seen for general 
conditioning exercises.  It was noted he had received six 
treatments that month.  He was described as able to 
participate independently.  As for functional status, it was 
stated he ambulated independently.  Notation was made of 
limitations on trunk extension.  As for strength, notation 
was made of limitations involving the right lower extremity.  
Coordination and endurance were described as good.  His 
prognosis was also described as good.  The visits for the 
conditioning exercises were discontinued.  The veteran was 
instructed on a home exercise program.

The veteran and his representative waived the right to have 
additional evidence dated in December 2000 referred to the RO 
for review and preparation of a supplemental statement of the 
case.  The communication indicated that a physician at the 
Central Illinois Neurohealth Sciences facility in 
Bloomington, Illinois, met with the veteran in December 2000.  
She stated that, based on the veteran's underlying osteopenia 
that was seen both on bone densitometry and plain spine 
films, she placed him on Fosamax and a calcium citrate 
supplement.  She believed the veteran's complaints of 
thoracolumbar pain were causally related to his original 
injury as he was suffering from delayed post-traumatic 
kyphosis.  She noted that she was not inclined to recommend 
operative management at the present time.  She hoped that, 
with conservative management, improvement in the osteopenia 
and an appropriate exercise program, the veteran's current 
situation could be managed without an extensive operative 
procedure.  With her communication, she submitted a copy of 
an article dealing with post-traumatic spinal deformity.

Criteria.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA's Schedule for 
Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2 
(2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2000); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Most recently, the RO has assigned a 20 percent evaluation 
for the veteran's low back disability based on moderate 
limitation of motion.  For the next higher rating of 
40 percent under that code, there must be severe motion 
restriction.  38 C.F.R. § 4.71a, Code 5292.  

A 100 percent evaluation may be assigned for residuals of a 
vertebral fracture with cord involvement, bedridden, or 
requiring long leg braces.  Special monthly compensation is 
to be considered with lesser involvement and a rating is to 
be assigned for limited motion, nerve paralysis.  Residuals 
of a fracture of a vertebra, without cord involvement; but 
with abnormal mobility requiring a neck brace (jury mast), 
warrant a 60 percent rating.  In other cases, rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Note:  Both under ankylosis and limited motion, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebra of 
an adjacent segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285.

In considering the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has also 
considered whether the assignment of separate evaluations 
under additional diagnostic codes of rating of the spine is 
warranted and whether consideration of the principles set out 
in DeLuca v. Brown is warranted. 

With this in mind, the Board notes that Diagnostic Code 5293 
provides a 20 percent rating when there is moderate 
intervertebral disc syndrome, with recurring attacks.  For 
the next higher rating of 40 percent, intervertebral disc 
syndrome must be severe with recurring attacks and with 
intermittent relief.  The maximum rating of 60 percent is 
warranted when intervertebral disc syndrome is pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.

Also applicable is Diagnostic Code 5295, which provides a 
20 percent evaluation for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  The next higher 
rating of 40 percent is assigned when lumbosacral strain is 
severe with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Analysis.

Initially, the Board notes that pyramiding, that is the 
evaluation of the same disability, or the same manifestations 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected disability.  
38 C.F.R. § 4.14 (2000).  It is possible for a veteran to 
have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic 
codes.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).

In this instance, Diagnostic Code 5292 contemplates 
consideration of limitation of motion.  Evaluation of such 
symptomatology under Diagnostic Codes 5293 or 5295 in 
addition to evaluation under Diagnostic Code 5292 would 
clearly constitute pyramiding, compensating the veteran for 
identical manifestations under different diagnoses.  See 
Esteban. 

In this case, the veteran is currently in receipt of a 
30 percent evaluation.  He has been assigned a 20 percent 
evaluation under Diagnostic Code 5292 for moderate motion 
restriction.  He is also service connected for a compression 
fracture at the T12 level, which is evident upon X-ray.  This 
is analogous to a vertebral deformity warranting assignment 
of a 10 percent evaluation under Diagnostic Code 5285.  

In considering Diagnostic Code 5289 and 5285, the Board notes 
that, as ankylosis of the lumbar spine is not a clinical 
feature of the service-connected back disability, an 
increased evaluation may not be assigned on this basis 
(Diagnostic Code 5289).  The veteran does not have the 
residuals of a vertebral fracture (cord involvement, being 
bedridden, or requiring long leg braces, or without cord 
involvement, but with abnormal mobility requiring neck 
brace), that would warrant a 60 or 100 percent evaluation 
under Diagnostic Code 5285.  

To warrant assignment of the next higher rating of 40 percent 
under Diagnostic Code 5293, the evidence would need to show 
that the veteran suffers from severe symptoms on a recurrent 
basis, with intermittent relief.  Notably, while the veteran 
has complained of ongoing pain resulting from his back 
symptoms, he was able to flex forward about 70 degrees at the 
time of the October 1998 examination, with no particular 
complaint.  It was not until the extension position was 
achieved and after about 10 degrees, then he complained of 
pain across the low back.  Side bending was about 25 degrees, 
bilaterally, and was described as negative for pain at the 
time of the examination.  While the veteran has reported 
radiculopathy in the lower extremities, electromyographic 
testing accorded him in November 1998 reflected no evidence 
for neuropathy or lumbosacral radiculopathy.  The December 
2000 report from the private physician refers to underlying 
osteopenia.  However, the physician noted that she was not 
inclined to recommend surgery at that time and her statement 
did not refer to such severe symptomatology due to disc 
degeneration so as to warrant assignment of a 40 percent 
evaluation under Diagnostic Code 5293. 

The recent findings also do not warrant more than a 
20 percent evaluation under Diagnostic Code 5295 which 
provides for a 20 percent rating for muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  The veteran does not show the symptoms 
under this diagnostic code that would warrant a 40 percent 
rating.  For example, there has been no showing of listing of 
the whole spine to the opposite side, of positive 
Goldthwait's sign, of marked limitation on forward bending in 
a standing position, of loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The Board notes that the veteran has subjectively complained 
of constant pain, particularly with motion or activity.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  However, the recent medical 
evidence has not shown spasm, weakness, fatigability, or 
incoordination.  The current 20 percent evaluation assigned 
contemplates limitation of motion, and pain resulting from 
musculoskeletal impairment.  The record reflects that the 
veteran received several days of conditioning exercises from 
VA in November 1998.  At that time, it was noted that he was 
able to ambulate independently and his coordination and 
endurance were each described as good.  The medical evidence 
does not show that the veteran evidences any additional 
manifestations not contemplated by the 20 percent rating 
currently in effect. In sum, the undersigned finds the 
veteran has not demonstrated any additional significant 
functional loss to warrant an increased evaluation based on 
38 C.F.R. §§ 4.40, 4.45 and 4.59.

The U. S. Court of Appeals for Veterans Claims has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996),  the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the case at hand, the Board notes that the RO provided the 
veteran the criteria for assignment of an extraschedular 
evaluation, and obviously considered the application, even 
though the criteria were not discussed at length.  

The Court has further held that the Board must address 
referral under 38 U.S.C.A. § 3.321(b)(1) only when 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature so as to warrant referral 
of the case to the Director or Undersecretary for review for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's back disability has not 
required frequent inpatient care.  Additionally, his back 
disability has not been shown to markedly interfere with 
employment.  In this regard, he has maintained gainful 
employment and there is no evidence of frequent loss of time 
due to the disabling manifestations of his back disability.  
Accordingly, the Board finds the back disability has not 
markedly interfered with employment or required 
hospitalization.  The schedular criteria associated with the 
20 percent evaluation and the separate compensable evaluation 
of 10 percent for demonstrable deformity of a vertebral body 
adequately compensate the veteran for the current nature, 
extent and severity of his thoracolumbar disability.  Having 
considered all the evidence of record, the Board finds no 
basis for further action on this matter.  


ORDER

A rating in excess of 30 percent for service-connected 
residuals of a compression fracture of the 12th thoracic 
vertebra with degenerative arthritis of the thoracolumbar 
spine is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

